                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


MALIK SNELL,

        Petitioner,

Y                                                                 Civil Action No.3:19CV131

MARKJ.BOLSTER,

        Respondent.

                                MEMORANDUM OPINION

        By Memorandum Order entered on April 26, 2019, the Court directed Petitioner, within
eleven (11) days of the date of entry thereof, to pay the $5.00 filing fee or explain any special
circumstances that would warrant excusing payment ofthe filing fee. The Court warned Petitioner

it would dismiss the action if Petitioner did not pay the filing fee or explain any special

circumstances that would warrant excusing payment ofthe filing fee. More than eleven(11)days
have elapsed since the entry of the April 26, 2019 Memorandum Order and Petitioner has not
responded. Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.
        An appropriate Order shall accompany this Memorandum Opinion.




        nA U           A                                   Gibney, Jr.y
Date:                                              United States Distnct Jhdge
Richmond, Virginm
